IN THE SUPREME COURT OF THE STATE OF DELAWARE

HARRY W. ANDERSON,                     §
                                       §      No. 648, 2013
      Defendant Below,                 §
      Appellant,                       §      Court Below–Superior Court of
                                       §      the State of Delaware in and for
      v.                               §      New Castle County
                                       §
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §      Cr. ID No. 0511001605
      Appellee.                        §

                          Submitted: May 9, 2014
                          Decided:   July 14, 2014

Before, STRINE, Chief Justice, BERGER and RIDGELY, Justices.

                                 ORDER

      This 14th day of July 2014, upon consideration of the parties’ briefs on

appeal and the Superior Court record, it appears to the Court that:

      (1)    In 2006, the appellant, Harry W. Anderson, pled guilty to

Assault in the Second Degree and was sentenced to eight years at Level V

suspended after one year for two years of probation. In 2007, the Superior

Court found Anderson guilty of his first violation of probation (“VOP”) and

sentenced him to six years and six months at Level V suspended for two

years at Level IV suspended after six months for the balance at Level III

probation. After completion of a TASC evaluation, the Superior Court

modified the first VOP sentence to specify that Anderson serve two years at
Level IV Crest, a substance abuse treatment program, suspended after

successful completion for Level III Crest Aftercare. Later in 2007, the

Superior Court found Anderson guilty of his second VOP and sentenced him

to six years at Level V suspended for six years at Level IV work release

suspended after six months for two years at Level III probation.

         (2)    In 2010, the Superior Court found Anderson guilty of his third

VOP and sentenced him to six years at Level V suspended after one year and

one month followed by six months at Level IV work release followed by one

year at Level III probation. On appeal, we affirmed the Superior Court

judgment but remanded the case to the Superior Court with instructions to

credit Anderson with sixty-two days for time previously served.1                    On

remand, the Superior Court modified the third VOP sentence to credit

Anderson with sixty-two days.2

         (3)    On January 30, 2013, the Superior Court found Anderson guilty

of his fourth VOP and sentenced him to six years at Level V suspended after

four years for six months at Level II probation. On appeal, we affirmed the

Superior Court judgment but remanded the case to the Superior Court with


1
    Anderson v. State, 2011 WL 2463069 (Del. June 20, 2011).
2
  See docket at 99, State v. Anderson, Del. Super., Cr. ID No. 0511001605, (Sept. 13,
2011) (filing of modified VOP sentence order). One week later, the Superior Court, after
a hearing, again modified the third VOP sentence to credit Anderson with one year, six
months and seven days. See docket at 100.
                                            2
instructions to credit Anderson with 348 days for time previously served.3

On remand, by order dated October 30, 2013, the Superior Court modified

the fourth VOP sentence to require that Anderson serve only four years at

Level V followed by six months at Level II probation.

         (4)    This is Anderson’s appeal from the October 30, 2013 modified

sentence order. On appeal, Anderson argues that the October 30, 2013

modified sentence order and the sentences imposed on his second, third, and

fourth VOPs are illegal because they exceeded the terms of the first VOP

sentence.

         (5)    At the outset, we note that Anderson is precluded from

appealing the sentences imposed on his second, third, and fourth VOPs as

part of this appeal. This appeal is limited to review of the modified sentence

order issued on October 30, 2013. Moreover, having carefully considered

the parties’ briefs and the Superior Court record, we conclude that

Anderson’s claims concerning the October 30, 2013 modified sentence order

are without merit.        First, to the extent the October 30, 2013 modified

sentence order imposes the same terms as the fourth VOP sentence and those

terms were considered on appeal and affirmed, the “law of the case” doctrine

bars re-litigation of the terms in the absence of clear error in our decision on

3
    Anderson v. State, 2013 WL 5434596 (Del. Sept. 25, 2013).
                                            3
appeal or any important change of circumstance since that time.4 Second,

although Anderson would have us conclude otherwise, the six-month period

of Level II probation imposed as part of the October 30, 2013 modified

sentence order does not constitute an increase in his sentence.5

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Henry duPont Ridgely
                                       Justice




4
    Hamilton v. State, 831 A.2d 881, 887 (Del. 2003).
5
 See Del. Code Ann. tit. 11, § 4204(l) (2010) (requiring the Superior Court to impose an
additional period of transitional supervision of not less than six months at either Level
IV, III or II for any sentence of imprisonment of one year or more).
                                             4